Carter, J.,
concurring:
The language of the dissenting opinion conveys an inference which in my opinion should be clarified. The dissenting opinion states: “The languag-e overruled is as follows: ‘It may be that no particular form is necessary, but the defendant intended to be served should be directly addressed or the name should be included in the title of the case contained in the notice.’ ” The majority opinion does not hold that a legal notice which complies with the foregoing quotation is not a valid notice, if other statutory requirements have been met. It does not overrule the quoted language, but holds merely that it is too restrictive for reasons that are clearly and correctly stated.
I am also of the opinion that no basis exists for adhering strictly to the announced rule in Armstrong v. Griffith, 94 Neb. 515, 143 N. W. 461, for the reason that it has become a rule of property. The correct rule with reference thereto is that where judicial decisions are presumed to have entered into business transactions and to have- been acted upon as a rule of contracts and property, it is the duty of the courts, on the principle of stare decisis, to adhere to such decisions without regard to how it might be inclined to decide if the question were new. The rule is based on the thought that when parties have relied upon such decisions as settled law and rights have vested thereunder, their correctness or incorrectness in the abstract is of less *490importance than that the rule of property so established should he constant and invariable. 15 C. J., sec. 342, p. 947.
But such is not the case here. The majority opinion does not have the effect of divesting or in any manner damaging any titles that may have vested under the rule announced in Armstrong v. Griffith, supra. Instead of restricting the rule announced in that case, it relaxes it. Instead of unsettling property rights vested under the case of Armstrong v. Griffith, supra, it confirms all such rights as well as others that may arise under the rule as it has been extended in the majority opinion. Such a situation, I submit, does not give rise to a proper application of the doctrine of a rule of property as it is understood in the law.